DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant's election with traverse of Group II in the reply filed on 07/28/2022 is acknowledged.  The traversal is on the ground(s) that a separate classification for Groups I and II is not conclusive proof of divisibility. The restriction is proper as Groups I and II are drawn to different classifications and are distinct with examination burden as Groups I and II require a different field of search, and different search strategies for distinct groups (see paragraphs 5 and 6 in the previous Office Action).  The restriction requirement is maintained. 
Applicant’s election of species with traverse in the reply filed on 07/28/2022, is acknowledged. The traversal is on the ground(s) that there is no serious burden on the Examiner. The election of species is proper as the species are distinct and would require different search strategies or queries (see paragraphs 7-10 in the previous Office Action). The election of species requirement is maintained.
Examiner asked for an election of species of antipsychotic agent for elected Group II claim 16. 
Applicants provided a compliant election of lumateperone tosylate. A search for Applicants’ elected species of lumateperone tosylate retrieved applicable prior art. See “SEARCH 6” and “SEARCH 7” in enclosed search notes.  Therefore, the search for other species of antipsychotic agents of Group II claim 16 will not be extended in/for/during this Office Action in accordance with Markush search practice.
The elected compound lumateperone tosylate reads on claims 16-20.
Claims 1-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention of Group I, there being no allowable generic or linking claim. Election was made with traverse in the reply filed on 07/28/2022.
However, the full scope of claim 16 has yet to be search for double patent and prior art following Markush search practice. Note that double patent and prior art has only been searched for applicants elected compound of lumateperone tosylate as a species of “antipsychotic agent”, as described above. 
The non-elected Group I cannot be rejoined under rejoinder practice.  Applicants should cancel the non-elected Group I claims to expedite allowance.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The next Office Action will properly be made FINAL if:
(1)       Applicants fail to overcome any rejection made in this Non-Final; and/or 
(2)       Applicants overcome the prior art rejection requiring an extended Markush search of claim 16 that finds prior art against claim 16; and/or 
(3)       Applicants’ claim amendments necessitate new grounds for rejections.  MPEP 803.02(III)(D) applies.

Current Status of 17/173,841
This Office Action is responsive to the original claims of 02/11/2021.
Original claims 16-20 have been examined on the merits. 
Priority
This application does not claim any priority. Therefore, the effective filing date is 02/11/2021 (the date this non-provisional was filed with the U.S. Patent office). 
Information Disclosure Statement
The information disclosure statements (IDS) both submitted on 02/11/2021, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (two occurrences - see paragraph [0046]).  Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Abstract
The Abstract is objected to as it currently does not describe the system comprising liquid formulation and implantable infusion device as required by elected Group II claim 16.  Please update the Abstract accordingly.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over: 
STEVENS (WO 2009/014762 A1) as referenced in PTO-892 page 1 line N, 
in view of
MEDTRONIC (“SynchroMed II Drug Infusion Pump”, Medtronic, February 15, 2020), as referenced in the PTO-892 page 1 line U, 
and in view of 
FDA (“CAPLYTA (Lumateperone) capsules”, FDA, December 23, 2019), as referenced in PTO-892 page 1 line V. 

Claim 16 is drawn to a system of a liquid formulation of an antipsychotic agent, and an implantable device comprising a reservoir, outlet, drive mechanism, and control electronics. Claims 17-19 are drawn to specific administration flow rates of the liquid formulation. Claim 20 further defines the antipsychotic agent as a 5-HT2a antagonist. 

Determining the scope and contents of the prior art
STEVENS teaches the treatment of central nervous system conditions and disorders that are particular suited for delivery via the cerebrospinal fluid (paragraph [0038]). 
For example, STEVENS teaches using the following antipsychotic agents:  olanzapine, Geodon, aripiprazole, or quetiapine (“active agents”) to treat schizophrenia (paragraph [0147]) injected intracerebroventricularly via a Medtronic Sychromed-II intrathecal delivery system (paragraph [0148]). STEVENS teaches administering a 5mg/ml solution of an active agent with a delivery rate of 0.01 mg to 0.1 mg of the active agent per hour (paragraph [0149]). The Examiner calculates 2 to 20 microliter per hour is the delivery rate (0.01mg/hr * 1ml/5mg * 1000*microliter/mL = 2 microliters per hour; 0.1mg/hr * 1ml/5mg * 1000*microliter/mL = 20 microliters per hour).  This constitutes the flow rate of “less than 500 microliters per hour” (claim 16).  This constitutes the flow rate of “less than 200 microliters per hour” (claim 17). This overlaps with the range “between about 4 microliters per hour and about 100 microliters per hour” (claim 18) and overlaps with the range “between about 2 microliters per hour and about 25 microliters per hour” (claim 19).  This helps teach claim 16-19.
STEVENS teaches that administration to the cerebrospinal fluid (CSF), cerebral ventricles, etc., in accordance with the present invention provides for improved bioavailability, reduced systemic toxicity, improved patient compliance, and facilitates complex dosing regimens (paragraph [0064]). This helps teach claim 16 and provides motivation to use a CSF-infusion device.
STEVENS teaches an implantable intracerebroventricular delivery apparatus called the Synchromed-II, which comprises a pump, fluid reservoir, monitoring system, a programmable control system, a catheter, and a battery (paragraph [0016]). STEVENS also teaches that the Synchromed-II system sold by Medtronic is in routine use (paragraph [0003]). This helps teach claim 16. 
MEDTRONIC teaches that the implantable Synchromed-II system (page 1) has its catheter attached to its reservoir (page 4). This helps teach the implantable delivery system of claim 16. 
MEDTRONIC teaches the minimum flow rate is 0.048 mL/day (page 5). The Examiner calculates that 0.048 mL/day * (1000 microliters/1 milliliter) * (1 day/24 hours) = 2 microliters/hour.  This constitutes an administration flow rate of “less than 500 microliters per hour” (claim 16) and “less than 200 microliters per hour” of claim 17.  This helps teach claim 16-17. 
The examiner interprets “fluid reservoir” of MEDTRONIC to be the (i) “reservoir configured to house the liquid formulation” of claim 16.  Furthermore, the Examiner interprets “catheter” and “monitoring system” of MEDTRONIC to be (ii) “an outlet in fluid communication with the reservoir” of claim 16.  The Examiner interprets “pump” of MEDTRONIC as synonymous with (iii) “a drive mechanism” of claim 16.  Moreover, the Examiner interprets “programmable control system” of MEDTRONIC to be (iv) “control electronics operably coupled to the drive mechanism” of claim 16 (see page 5).  These interpretations help explain how MEDTRONIC helps to teach instant claim 16. 
FDA teaches lumateperone tosylate as a treatment for Schizophrenia (page 2 sections 1 and 3).  Thus, the lumateperone tosylate is interpreted as an “antipsychotic agent”.  Furthermore, FDA teaches lumateperone, the active ingredient of lumateperone tosylate, antagonizes 5-HT2A (pages 9-10 section 12.1). This helps teach claim 16 and 20. 
Ascertaining the differences between the prior art and the claims at issue
While STEVENS teaches cerebrospinal fluid (CSF) injection as a preferred route of administration of medicaments to treat central nervous system conditions (paragraph [0038]), the advantages of CSF injection (paragraph [0064]), and an intracerebroventricular delivery apparatus (paragraph [0016]), STEVENS does not teach Applicants’ elected lumateperone tosylate or the flow rates of claims 16-19. 
While MEDTRONIC teaches Synchromed-II system’s details (page 4), and its minimum flow rate (pages 4-5), MEDTRONIC does not teach all the limitations of the instant claims. 
While FDA teaches lumateperone tosylate as a treatment for Schizophrenia (page 2 sections 1 and 3), and that it is a 5-HT2A antagonist (pages 9-10 section 12.1), FDA does not teach all the limitations of the instant claims. 
Resolving the level of ordinary skill in the pertinent art
The level of ordinary skill in the art is represented by an artisan who has sufficient background in the administration of 5-HT2a antagonists useful in treating psychotic disorders, and possesses the technical knowledge necessary to make adjustments to the anti-psychotic compositions to optimize the pharmacokinetic doses of 5-HT2a antagonists.  Said artisan has also reviewed the problems in the art as regards to bioavailability of these combination compositions and understands the solutions that are widely-known in the art.

Considering objective evidence present in the application indicating obviousness or nonobviousness
The instant claims 16-20 are prima facie obvious in light of the combination of references STEVENS, MEDTRONIC, and FDA. 
The artisan would be motivated to combine the teachings of STEVENS and FDA to use lumateperone tosylate in a cerebrospinal fluid injection using the delivery apparatus described in STEVENS. The artisan would be motivated to replace one antipsychotic used to treat schizophrenia, such as olanzapine (STEVENS paragraph [0147]), with lumateperone tosylate (which is another antipsychotic) used to treat schizophrenia (FDA page 2 sections 1 and 3) as the skilled artisan would expect that lumateperone tosylate would act as equally effective as an antipsychotic agent as olanzapine to treat schizophrenia.  The artisan would expect that lumateperone tosylate would treat schizophrenia (FDA page 2 sections 1 and 3) as effectively as olanzapine given that both are well-known antipsychotic agents commonly used to treat schizophrenia (STEVENS paragraph [0147]; FDA page 2 sections 1 and 3).  Furthermore, the artisan would expect that lumateperone tosylate would antagonize 5-HT2A (FDA pages 9-10 section 12.1).  This helps teach Applicants’ elected species of claims 16’s antipsychotic agent, and the limitations of claim 20. 
 The artisan would be further motivated to deliver the antipsychotic lumateperone tosylate by intracerebroventricular injection. The artisan would be motivated to use intracerebroventricular injection in light of the following well-known benefits: improved bioavailability and improved patient compliance (STEVENS paragraph [0064]). The artisan would expect that intracerebroventricular injection to benefit a patient being administered lumateperone tosylate as compared to a patient being administered the same treatment orally (FDA page 2 sections 1 and 3) by improving bioavailability and improving patient compliance (STEVENS paragraph [0064]). This helps teach claim 16 and applicants elected species. 
  The artisan would have been motivated and expected to use the implantable Medtronic Sychromed-II intrathecal delivery system used in STEVENS and further taught in MEDTRONIC to deliver a flow rate of less than 500 microliters per hour. STEVENS teaches using the implantable Medtronic Sychromed-II intrathecal delivery system (STEVENS paragraph [0148], [0016], and [0003]) to deliver antipsychotics (STEVENS paragraphs [0147] and [0148]). The Medtronic Sychromed-II intrathecal delivery system’s “fluid reservoir” is interpreted to be equivalent to the (i) “reservoir configured to house the liquid formulation” of claim 16.  The “catheter” and “monitoring system” of the MEDTRONIC reference are interpreted to be the (ii) “outlet in fluid communication with the reservoir” of claim 16.  Furthermore, the MEDTRONIC “pump” is interpreted to be equivalent to (iii) “a drive mechanism” of claim 16, and the MEDTRONIC “programmable control system” is interpreted to be equivalent to:  (iv) “control electronics operably coupled to the drive mechanism” of claim 16.  Thus, all together, the Sychromed-II delivery system of the MEDTRONIC reference teaches the limitations of claim 16’s implantable infusion device containing parts (i), (ii), (iii) and (iv). 
The artisan must administer the liquid formulation more than 0.048 mL/day, which is 0.048 mL/day * (1000 microliters/1 milliliter) * (1 day/24 hours) = 2 microliters/hour, as that rate is the minimum flow rate for the Sychromed-II delivery system (MEDTRONIC page 5).  
The artisan would be expected to use between 2 microliters/hour and 20 microliters/hour (per calculations, above, based on teachings from STEVENS paragraph [0149]). However, the artisan would be motivated and expected to experiment with other flow rates because of variability of drug dosage (STEVENS [0149]) which renders obvious the rates in claims 16-19 as the artisan would be expected to find an optimum flow rate for improved bioavailability, and complex dosing regimens (STEVENS paragraph [0064]).  See MPEP 2144.05(II): “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical”. Neither the specification nor the claims indicate the flow rate of the instant claims 16-19 is critical.  This teaches the flow rate of claim 16 and teaches claims 17-19. 
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings.  (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious before the effective filing date of the claimed invention to one of ordinary skill in the art, as evidenced by the references, especially in the absence of evidence to the contrary.
Conclusion
No claims are allowed. 
A prior art search was conducted for prior art against the base claim 16. Obvious prior art was retrieved. See “SEARCH 6” and “SERACH 7” in enclosed search notes. 
Furthermore, a review of the instant application’s inventor and assignee/owner names was undertaken in the “SEARCH 6-7” STN search results and did not retrieve applicable double patent art against the elected invention.  Moreover, a review of the instant application’s inventor and assignee/owner names within PALM and PE2E SEARCH Databases did not retrieved applicable double patent art.  See “SEARCH 1” through “SEARCH 4” in enclosed search notes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILLIAN A HUTTER whose telephone number is (571)272-6323. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GILLIAN A HUTTER/Examiner, Art Unit 1625                                                                                                                                                                                                        

/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625